       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 1 of 16 Page ID #:358



  1     JEAN-PAUL CIARDULLO, CA Bar No. 284170
          jciardullo@foley.com
  2     FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
  3     Los Angeles, CA 90071
        Telephone: 213-972-4500
  4     Facsimile: 213-486-0065
  5     ELEY O. THOMPSON (pro hac vice)
          ethompson@foley.com
  6     FOLEY & LARDNER LLP
        321 N. Clark Street, Suite 2800
  7     Chicago, IL 60654-5313
        Telephone: 312-832-4359
  8     Facsimile: 312-83204700
  9     Attorneys for Plaintiff
 10     Philips North America LLC

 11
                               UNITED STATES DISTRICT COURT

 12
                             CENTRAL DISTRICT OF CALIFORNIA

 13
                                         WESTERN DIVISION

 14
                                                 Case No. 2:19-cv-06301-AB-KS
 15         Philips North America LLC,
                           Plaintiff,            PHILIPS NORTH AMERICA LLC’s
 16
                                                 NOTICE OF MOTION AND MOTION
 17                vs.                           TO DISMISS DEFENDANT’S
                                                 COUNTERCLAIM
 18
            Garmin International, Inc.
 19         Garmin USA, Inc. and Garmin Ltd.,    Date:      October 25, 2019
 20                        Defendants.           Time:      10:00AM
                                                 Crtrm:     7B (350 West First Street)
 21

 22

 23

 24

 25

 26

 27

 28



4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 2 of 16 Page ID #:359



  1                TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2                PLEASE TAKE NOTICE that on October 25, 2019 at 10:00 AM, or as soon thereafter
  3     as the matter may be heard before Honorable André Birotte Jr., in Courtroom 7B of the United
  4     States District Court, Central District of California, located at 350 West First Street, Los
  5     Angeles, CA 90012, Plaintiff Philips North America LLC (“Philips”) will, and hereby does,
  6     respectfully move pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss Defendant Garmin
  7     International, Inc.’s (“Garmin”) Counterclaim for patent invalidity (Dkt. 23, “Counterclaim”).
  8                The grounds for the Motion are that Defendant has improperly relied upon unidentified
  9     past statements and foreign patent proceedings to set forth its invalidity positions, neither of
 10     which plausibly state a claim under Iqbal/Twombly.
 11                This Motion is based on this Notice of Motion, the accompanying Memorandum of
 12     Points and Authorities, the pleadings and papers on file in this action, and on such other and
 13     further evidence as may properly be before this Court at the hearing on the Motion.
 14                This Motion is made following the conference of counsel which took place on September
 15     11, 2019.
 16
                   DATED: September 18, 2019         FOLEY & LARDNER LLP
 17

 18                                                  /s/ Jean-Paul Ciardullo
                                                     Jean-Paul Ciardullo
 19
                                                     Eley O. Thompson
 20                                                  Lucas I. Silva
                                                     Attorneys for Philips North America, LLC
 21

 22

 23

 24

 25

 26

 27

 28



4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 3 of 16 Page ID #:360



   1
                                                       TABLE OF CONTENTS
   2

   3
        I.         INTRODUCTION .................................................................................................. 1
   4

   5    II.        THE PLEADINGS ................................................................................................. 2

   6               A.       Philips’ Complaint ........................................................................................ 2
   7               B.       Garmin’s Counterclaim ................................................................................ 4
   8
        III.       APPLICABLE LAW .............................................................................................. 5
   9
        IV.        ARGUMENT .......................................................................................................... 6
  10
                   A.       Garmin’s Counterclaim for Invalidity Under 35 U.S.C. §§ 101 and
  11
                            112 is Conclusory and Should Be Dismissed. ............................................. 7
  12
                   B.       Garmin’s Counterclaim for Invalidity Under 35 U.S.C. §§ 102 and
  13                        103 Does Not State Relevant Facts to Plausibly Allege That Any
  14                        Asserted Claim is Invalid. ............................................................................ 8
  15    V.         CONCLUSION..................................................................................................... 11
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                          i                                       MOTION TO DISMISS
                                                                                                           CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 4 of 16 Page ID #:361




   1                                              TABLE OF AUTHORITIES
   2                                                                                                                        PAGE(S)
   3    Cases
   4
        Application of Dulberg,
   5      472 F.2d 1394 (Fed. Cir. 1973)........................................................................................ 9
   6    Ashcroft v. Iqbal,
   7      556 U.S. 662 (2007) ........................................................................................................ 6

   8    Bell Atl. Corp. v. Twombly,
          550 U.S. 544 (2007) ......................................................................................................... 6
   9

  10    Ecojet, Inc. v. Pure Spa Components, Inc.,
          No. SACV 16-01463-CJC(KESx), 2017 WL 3485780 (C.D. Cal. Feb. 10, 2017) . 6, 7, 9
  11
        Ehrlich v. BMW of N. Am., LLC,
  12
          801 F. Supp. 2d 908 (C.D. Cal. 2010) ............................................................................. 7
  13
        Fontana Fasteners, Inc. v. Foremost Threaded Prods.,
  14      No. ED CV 16-846-SJO(AJWx), 2016 WL 9459245 (C.D. Cal. Sep. 12, 2016) ....... 5, 6
  15
        Heidelberger Druckmaschinen AG v. Hantscho Commercial Prods., Inc.,
  16      21 F.3d 1068 (Fed. Cir. 1994).......................................................................................... 9
  17    In re Smith Int’l,
  18       871 F.3d 1375 (Fed. Cir. 2017)........................................................................................ 8
  19    Juno Therapeutics, Inc. v. Kite Pharma,
          No. CV 17-07639-SJO (RAOx), 2018 WL 1470594 (C.D. Cal. Mar. 8, 2018).............. 7
  20

  21    LF Centennial Ltd. v. Inovex Furnishings Corp., No. CV 17-05824-AB (MRWx),
          2017 U.S. Dist. LEXIS 222674, at *8 (C.D. Cal. Dec. 14, 2017) ............................... 5, 7
  22
        Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co.,
  23
          730 F.2d 1452 (Fed. Cir. 1984).................................................................................... 2, 9
  24
        Medtronic, Inc. v. Daig Corp.,
  25     789 F.2d 903 (Fed. Cir. 1986).......................................................................................... 1
  26
        Personal Web Techs., LLC v. Apple, Inc.,
  27      848 F.3d 987 (Fed. Cir. 2017).......................................................................................... 8
  28    Pharmastem Therapeutics, Inc. v. Viacell, Inc.,
                                                    2                                                   PHILIPS MOTION TO DISMISS
                                                                                                        CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 5 of 16 Page ID #:362




   1        No. 02-148 GMS, 2003 WL 22244704 (D. Del. Sep. 30, 2003) ................................... 10
   2    Sliding Door Co. v. KLS Doors, LLC,
   3       No. EDCV 13-00196 JGB (DTBx), 2013 WL 2090298 (C.D. Cal. May 1, 2013) ......... 7

   4    Summit 6, LLC v. Samsung Elecs. Co.,
          802 F.3d 1283 (Fed. Cir. 2015)........................................................................................ 8
   5

   6    Waddington N. Am., Inc. v. Sabert Corp.,
         No. 09-4883 (GEB), 2011 WL 3444150 (D.N.J. Aug. 5, 2011) ............................ passim
   7
        Yujin Robot Inc. v. Synet Elecs., Inc.,
   8
          No. CV 14-06237-SJO (ASx), 2015 WL 12781052 (C.D. Cal. Mar. 16, 2015) ............. 6
   9
        Statutes
  10
        35 U.S.C. §§ 101, 102, 103, 112 ............................................................................... 1, 4, 7,8
  11
        Rules
  12

  13    Fed. R. Civ. P. 12(b)(6)..................................................................................................... 1,5

  14    Fed. R. Evid. 401, 403 ....................................................................................................... 10
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                       3                                PHILIPS MOTION TO DISMISS
                                                                                                        CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 6 of 16 Page ID #:363



   1               Plaintiff Philips North America LLC (“Philips”) respectfully moves pursuant to Fed. R.
   2    Civ. P. 12(b)(6) to dismiss Garmin International, Inc.’s (“Garmin”) Counterclaim for patent
   3    invalidity (Dkt. 23, “Counterclaim”).
   4    I.         INTRODUCTION
   5               Garmin’s sole invalidity Counterclaim is conclusory and lacking relevant facts to
   6    plausibly support invalidity. With respect to asserted invalidity under §§ 101 and 112 of the
   7    Patent Statute, the sum total of Garmin’s pleading is that “[e]ach of the asserted claims are
   8    invalid pursuant to 35 U.S.C. §§ 101, 102, 103, 112.” (Dkt. 23 ¶49.) Nothing more is stated
   9    regarding §§ 101 and 112. No claims from the four asserted Philips patents are identified as
  10    being invalid, and no facts are pled. The law is well-settled that recitations of statute sections
  11    are to be ignored when assessing the sufficiency of a pleading, given that they plead no facts
  12    necessary to support a plausible claim. As with other pleadings independently invoking the
  13    jurisdiction of the court, invalidity counterclaims are subject to the requirements of Iqbal and
  14    Twombly, but Garmin ignored these requirements.
  15               Relative to anticipation and obviousness under §§ 102 and 103, Garmin fails to identify
  16    a single claim from any of the four Philips patents even as a representative claim, and never
  17    applies any prior art item to any of Philips’ patent claims. Rather, Garmin’s Counterclaim takes
  18    two improper approaches to pleading.
  19               First, Garmin improperly tries to rely on alleged past “arguments” it purports to have
  20    made to Philips regarding invalidity. However, Garmin does not identify any of the purported
  21    “arguments,” rendering it impossible for Philips to know what Garmin is referencing or to test
  22    and evaluate their legal sufficiency.
  23               Second, Garmin suggests that this Court should defer to foreign patent proceedings
  24    involving admittedly different patents with admittedly different claims asserted by Philips’
  25    parent company, Koninklijke Philips N.V.              But the results of unrelated foreign patent
  26    proceedings cannot state a claim under U.S. law. Medtronic, Inc. v. Daig Corp., 789 F.2d 903,
  27    907-08 (Fed. Cir. 1986) (characterizing as “specious” the defendant’s argument that the Court
  28    should “adopt the conclusion of a German tribunal holding the … German counterpart patent

                                                          1                               MOTION TO DISMISS
                                                                                   CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 7 of 16 Page ID #:364




   1    obvious”); Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452,

   2    1458 n.2 (Fed. Cir. 1984) (finding it “meaningless” as to the issue of invalidity in the United

   3    States the fact that foreign counsel in a foreign counterpart allegedly conceded that prior art

   4    anticipated the foreign counterpart’s claims). As one judge colorfully put it, a “[f]oreign

   5    proceeding is not going to invalidate a U.S. patent, end of story.” Waddington N. Am., Inc.

   6    v. Sabert Corp., No. 09-4883 (GEB), 2011 WL 3444150 at *7 (D.N.J. Aug. 5, 2011) (emphasis

   7    added).

   8               In compliance with Section 7(a) of this Court’s Standing Order, Philips offered Garmin

   9    the opportunity to amend its Counterclaim prior to the filing of this Motion, but Garmin declined

  10    even after Philips highlighted the deficiencies of the Counterclaim. (See accompanying

  11    Declaration of Jean-Paul Ciardullo, ¶ 2.) Accordingly, Garmin’s Counterclaim should be

  12    dismissed since Garmin has declined to provide legally plausible arguments.

  13    II.        THE PLEADINGS

  14               A.    Philips’ Complaint

  15               Philips’ Complaint stretches nearly fifty pages and outlines Garmin’s infringement

  16    in great detail. For example, for U.S. Patent 6,013,007 (the “’007 patent”), Philips explains

  17    that Garmin’s accused products compute athletic performance feedback data from a series

  18    of time-stamped waypoints obtained by a GPS receiver, present athletic performance

  19    feedback to an athlete, and compare performance data to the data of other athletes. See

  20    Dkt. 1 ¶¶ 69-70. The Complaint includes several images from Garmin websites illustrating

  21    Garmin’s infringement and links showing the source of the information depicted. Id. The

  22    Complaint goes on to explain the state of the art at the time of inventions of the claims of

  23    the ’007 patent, and some of the specific improvements provided by the claimed inventions.

  24    Id. ¶¶72-77.

  25               Similarly, for U.S. Patent 7,088,233 (the “’233 patent”), the Complaint includes

  26    images from Garmin’s website and product support pages illustrating the Accused

  27    Products’ ability to govern the secure transmission of information between a wearable

  28    fitness tracking device and a smartphone or other device. Id. ¶¶ 87-88. The Complaint

                                                          2                      PHILIPS MOTION TO DISMISS
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 8 of 16 Page ID #:365




   1    also identifies problems in the prior art that were solved by the inventions of the ’233 patent

   2    and explains why the patented improvements were inventive. Id. ¶¶ 90-96.

   3               For U.S. Patent 8,277,377 (the “’377 patent”), Philips’ Complaint again explains

   4    Garmin’s infringement in detail, including that the Accused Products enable the user to

   5    receive exercise related information such as pace or distance traveled on his or her

   6    smartphone during exercise, that the Accused Products calculate a response, such as based

   7    on daily activity, exercise goals or other parameters, and they display the response on the

   8    smartphone using the Garmin mobile application. See id. ¶105. The Complaint further

   9    provides examples of this functionality from Garmin’s website, including the Accused

  10    Products’ ability to enable a user to create and manage weight goals, to mark laps, and to

  11    track overall cardiovascular fitness. Id. The Complaint goes on to identify the unique

  12    challenges in health monitoring that are addressed by the claims of the ’377 patent, and it

  13    explains how the patented inventions represented a significant technological advancement

  14    in the performance of health monitoring devices. Id. ¶¶ 111-114.

  15               Finally, for U.S. Patent 6,976,958 (the “’958 patent”), Philips’ Complaint alleges

  16    that the Accused Products include an application running on a wireless web device (a

  17    mobile phone) that accepts inputs from a health monitoring device that correspond to a

  18    patient’s disease state or condition, and include a wireless link to a network. Id. ¶122. In

  19    the event of an interruption of the wireless connection between the web device and server,

  20    the web device is configured to store information related to a health parameter in memory.

  21    Id. For infringement of the ’958 patent, the Complaint again provides several images from

  22    and citations to Garmin’s website and support pages outlining the accused functionality.

  23    See id. Again, the Complaint identifies specific improvements in health monitoring that

  24    are achieved by the claimed inventions and explains that the identified improvements

  25    represented significant technological innovations at the time of inventions of the ’958

  26    patent. Id. ¶127-29.

  27               In addition, for each of the patents-in-suit Philips’ Complaint provides the factual

  28    basis for Garmin’s direct and indirect infringement of each asserted claims, as well as

                                                         3                      PHILIPS MOTION TO DISMISS
                                                                                CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 9 of 16 Page ID #:366




   1    Garmin’s knowledge of the patents. See id. ¶¶ 72-79, 90-97, 108-15, 125-30.

   2               B.    Garmin’s Counterclaim

   3               Garmin filed its Answer and Counterclaim on August 7, 2019. (Dkt. 23.) Garmin’s

   4    Counterclaim – which consists of a single count seeking a declaration of invalidity as to all of

   5    Philips’ asserted patents – alleges in conclusory fashion that “[e]ach of the asserted claims are

   6    invalid pursuant to 35 U.S.C. §§ 101, 102, 103, 112.” Id. ¶49.

   7               For §§ 101 (patent eligible subject matter) and 112 (written description/enablement),

   8    Garmin’s Counterclaim consists entirely of the sentence quoted immediately above. It provides

   9    no basis whatsoever to support a conclusion that any claim of any patent-in-suit is directed to

  10    subject matter that is not eligible for patenting, or that any claim lacks sufficient support in the

  11    specification. Garmin’s Counterclaim concerning these sections of the Patent Act does not even

  12    include a recitation of the elements of an invalidity claim under §§ 101 and 112. It is limited to

  13    one conclusory statement that is facially deficient.

  14                For §§ 102 (anticipation) and 103 (obviousness), Garmin’s Counterclaim also does not

  15    provide facts to plausibly support the conclusion that any patent claim is anticipated by or

  16    obvious in view of any particular prior art reference or combination of references. Rather,

  17    Garmin’s Counterclaim instead concerns itself with paragraphs of background concerning the

  18    parties, their alleged innovations, and alleged previous “arguments.” (Dkt. 23 Counterclaim

  19    ¶¶1-27.) For example, Paragraphs 41-43 state:

  20                     41. Philips’ Complaint omits that Garmin has provided detailed

  21                     noninfringement and invalidity arguments to Philips over the past three

  22                     years.

  23                     42. All told, in the discussions between Garmin and Philips over the

  24                     last three (3) years, Philips alleged that Garmin infringed seven (7)

  25                     patents.

  26                     43. Garmin supplied non-infringement and invalidity arguments as to

  27                     each patent.

  28    Nowhere does Garmin’s Counterclaim explain what any of these purported invalidity

                                                         4                         PHILIPS MOTION TO DISMISS
                                                                                   CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 10 of 16 Page ID #:367




   1    “arguments” are, and Philips cannot otherwise understand from the Counterclaim what Garmin

   2    is trying to reference.

   3               Garmin’s Counterclaim then makes various allegations concerning European litigation

   4    involving European Patent No. 1,076,806B1 (“European ’806 patent”), including the allegation

   5    that the European ’806 patent is in the same family as the U.S. ’007 patent, and that the claims

   6    of the two patents are “indistinguishable” from one another, even though the quoted language

   7    conclusively demonstrates otherwise. (See ¶¶28-50.) Next, Garmin’s Counterclaim alleges that

   8    Garmin has explained to Philips that the ’233 patent and “the asserted Quy patents” are invalid,

   9    because general technology such as “wireless transmitters and receivers,” Bluetooth, and

  10    “fitness devices that can collect a health parameter from a generic I/O port and transmit that

  11    parameter to a server” were in the prior art. Id. ¶¶51-55. Finally, Garmin alleges that European

  12    Patent No. 1,247,229B1 (“European ’229 patent”) claims priority to the same provisional

  13    application as the U.S. ’377 and ’958 patents-in-suit and was invalidated in Europe, and that

  14    several prior art documents were allegedly in Philips’s possession when it filed the Complaint

  15    in this case. See id. ¶¶55-65. Garmin does not even attempt to relate the claims of the European

  16    ’229 patent to the U.S. ’377 and ’958 patents or apply any prior art to the U.S. patent claims.

  17               There are no facts supporting a plausible conclusion that any claim of any of the patents

  18    asserted in this case is invalid under United States law and procedure in view of any prior art

  19    reference or specified combination.

  20    III.       APPLICABLE LAW

  21               The requirements of Iqbal and Twombly apply to counterclaims. Courts in this district

  22    have held that “[a] motion to dismiss a counterclaim is subject to the same standard as a

  23    motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).” Fontana Fasteners, Inc. v.

  24    Foremost Threaded Prods., No. ED CV 16-846-SJO(AJWx), 2016 WL 9459245, at *1 (C.D.

  25    Cal. Sep. 12, 2016) (emphasis added); LF Centennial Ltd. v. Inovex Furnishings Corp., No. CV

  26    17-05824-AB (MRWx), 2017 U.S. Dist. LEXIS 222674, at *6-10 (C.D. Cal. Dec. 14, 2017)

  27    (Birotte, J.). The courts apply the pleading standards delineated by Ashcroft v. Iqbal, 556 U.S.

  28    662 (2007), to counterclaims. See Ecojet, Inc. v. Pure Spa Components, Inc., No. SACV 16-

                                                           5                        PHILIPS MOTION TO DISMISS
                                                                                    CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 11 of 16 Page ID #:368




   1    01463-CJC(KESx), 2017 WL 3485780, at *6 (C.D. Cal. Feb. 10, 2017) (“Counterclaims have

   2    failed to allege ‘enough facts to state a claim to relief that is plausible on its face.’”) (quoting

   3    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Yujin Robot Inc. v. Synet Elecs.,

   4    Inc., No. CV 14-06237-SJO (ASx), 2015 WL 12781052, at *2 (C.D. Cal. Mar. 16, 2015) (“To

   5    plead sufficient facts, a party must proffer ‘enough facts to state a claim to relief that is plausible

   6    on its face.’”) (quoting Twombly, 550 U.S. at 547).

   7               The plausibility standard is not met “where the well-pleaded facts do not permit the court

   8    to infer more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 663. “Pleadings that

   9    contain nothing more than legal conclusions or ‘a formulaic recitation of the element of a cause

  10    of action’ are insufficient.” Fontana Fasteners, 2016 WL 9459245, at *1 (quoting Iqbal, 556

  11    U.S. at 678).

  12    IV.        ARGUMENT

  13               Philips’ Complaint includes one count for each of the asserted patents: the ‘007 patent

  14    (Count I), the ’233 Patent (Count II), the ’377 patent (Count III), and the ’958 patent (Count

  15    IV). In contrast, Garmin provides a single “Counterclaim 1: Invalidity.” The pleading is a

  16    collection of general references to four sections of the Patent Statute (§§ 101, 102, 103 and 112)

  17    and certain foreign patents and proceedings. While certain items of alleged prior art are

  18    mentioned, they are never applied or related to even a representative claim of any of the asserted

  19    United States patents. Identification of an anticipatory reference to even a single claim is

  20    completely absent. Combinations of references for application to a Philips patent claim is

  21    nonexistent.

  22               Instead, Garmin takes the legally incorrect position that invalidity is established on the

  23    basis of European proceedings involving different patents, different parties, different statutes,

  24    and different legal procedures. The proceedings are not the same, the way that patentability is

  25    determined is different (because the statutes underlying the determinations are different), and

  26    the rules of evidence are different and disfavored under U.S. law. Even the proceedings

  27    referenced by Garmin themselves note that “[t]he practice of the BGH [Bundergerichtschof –

  28    German court] or any other national court is not relevant to the proceedings before the

                                                           6                         PHILIPS MOTION TO DISMISS
                                                                                     CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 12 of 16 Page ID #:369




   1    EPO.” See See, January 15, 2014 decision of the Opposition Division of the European Patent

   2    Office at pg. 14, section 7.5.1 (copy attached as Exhibit A to the accompanying Declaration

   3    filed herewith). The converse is equally true.

   4               Ultimately, Philips’ patents are presumed to be valid, and it is Garmin that would bear

   5    the burden in this case to prove invalidity by clear and convincing evidence. Pfizer, Inc. v. Teva

   6    Pharm. USA, Inc., 803 F. Supp. 2d 409, 440 (E.D. Va. 2011) (citing 35 U.S.C. § 282). It is thus

   7    proper that Garmin be required to state a plausible counterclaim if it is to satisfy the pleading

   8    standards.

   9               A.    Garmin’s Counterclaim for Invalidity Under 35 U.S.C. §§ 101 and 112

  10                     is Conclusory and Should Be Dismissed.

  11               As noted above, Garmin’s invalidity claim concerning 35 U.S.C. §§ 101 and 112 consists

  12    of a single sentence stating that each of the asserted claims is invalid. See Dkt. 23 ¶49. Courts

  13    in this district have consistently held that such pleadings are insufficient to support a patent

  14    invalidity counterclaim. See Ecojet, 2017 WL 3485780, at *6 (dismissing counterclaim that

  15    stated that the patent-in-suit was “invalid for failure to comply with one or more provisions of

  16    U.S.C. §101 et seq., including but not limited to §§102, 103, 112, 116, 132, 251 and/or 256”);

  17    LF Centennial, 2017 U.S. Dist. LEXIS 222674, at *8-10 (Birotte, J.) (dismissing conclusory

  18    invalidity counterclaim that merely pled the statute); Sliding Door Co. v. KLS Doors, LLC, No.

  19    EDCV 13-00196 JGB (DTBx), 2013 WL 2090298, at *4 (C.D. Cal. May 1, 2013) (dismissing

  20    counterclaim that stated that “one or more claims of the [patent-in-suit] are invalid for failure to

  21    meet the requirements of patentability”); Juno Therapeutics, Inc. v. Kite Pharma, No. CV 17-

  22    07639-SJO (RAOx), 2018 WL 1470594, at *4-5 (C.D. Cal. Mar. 8, 2018) (same). Once the

  23    conclusory statement is set aside as mandated by Iqbal and Twombly, there is nothing left in the

  24    counterclaim relative to §§ 101 or 112. See Ehrlich v. BMW of N. Am., LLC, 801 F. Supp. 2d

  25    908, 915 (C.D. Cal. 2010) (“The Court may then identify and disregard any legal

  26    conclusions…”) And, this Court should dismiss as did other courts.

  27

  28

                                                          7                       PHILIPS MOTION TO DISMISS
                                                                                  CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 13 of 16 Page ID #:370




   1               B.    Garmin’s Counterclaim for Invalidity Under 35 U.S.C. §§ 102 and 103

   2                     Does Not State Relevant Facts to Plausibly Allege That Any Asserted

   3                     Claim is Invalid.

   4               Garmin’s invalidity claim concerning 35 U.S.C. §§ 102 and 103 does not articulate any

   5    invalidity argument under U.S. law. A patent claim is invalid under 35 U.S.C. §102 “only if

   6    each and every element is found within a single prior art reference, arranged as claimed.” In re

   7    Smith Int’l, 871 F.3d 1375, 1381 (Fed. Cir. 2017) (citing Summit 6, LLC v. Samsung Elecs. Co.,

   8    802 F.3d 1283, 1294 (Fed. Cir. 2015)). Obviousness under 35 U.S.C. §103 “cannot be

   9    predicated on the mere identification in the prior art of individual components of claimed

  10    limitations.” Personal Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 991 (Fed. Cir. 2017)

  11    (internal citations and brackets omitted). The combination must be identified including that the

  12    combination discloses each element of the patent claim. Id. at 992.

  13               Rather than identify any § 102 or § 103 arguments under U.S. law, Garmin’s

  14    Counterclaim cryptically states that it has previously disclosed to Philips “detailed []invalidity

  15    arguments…as to each patent,” without identifying any of the subject matter of those purported

  16    “arguments.” (Counterclaim, ¶¶ 41-43.) This is entirely improper and conveys no useable

  17    information. Philips cannot fairly be expected to admit or deny such fatally vague allegations

  18    that cannot be evaluated or tested for their legal sufficiency.

  19               Indeed, the vast majority of allegations that make up Garmin’s invalidity Counterclaim

  20    are simply irrelevant to anticipation or obviousness of any asserted patent claim. Garmin’s

  21    Counterclaim alleges that it, not Philips, is an innovator and that the plaintiff Philips North

  22    America only recently acquired the patents-in-suit. Dkt. 23 ¶¶1-24. Garmin alleges that

  23    Philips’s parent company, Koninlijke Philips N.V., was engaged in litigation in Europe and that

  24    a foreign patent that was allegedly “indistinguishable” from the claims of the U.S. ’007 patent

  25    was invalidated (the pleading itself demonstrates that the claims were not the same). Id. ¶¶28-

  26    50. For the ’233 patent, Garmin alleges that it has explained to Philips that Garmin’s own

  27    product invalidates the claims. Id. ¶¶51-52. And Garmin alleges that it has explained to Philips

  28    that the ’377 and ’958 Quy patents are invalid, and that Philips has certain prior art in its

                                                          8                      PHILIPS MOTION TO DISMISS
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 14 of 16 Page ID #:371




   1    possession. Id. ¶¶53-66.

   2               In short, Garmin’s invalidity Counterclaim proclaims that Garmin has formulated

   3    invalidity arguments, but the Counterclaim itself does not share those invalidity arguments, if

   4    they exist, or otherwise include factual allegations to support the invalidity of any asserted U.S.

   5    patent claims under U.S. law. Much of the Counterclaim is not even framed in terms of factual

   6    allegations concerning the patents-in-suit, but rather in terms of things that Philips has allegedly

   7    “omitted” from its Complaint. See id. ¶28 (“Philips’ Complaint omits that Garmin and Garmin

   8    (Europe) Limited were engaged in litigation in Europe …); ¶32 (“Philips’ Complaints omits that

   9    claims of the EP 1,076,806B1 were invalidated …); ¶33 (“Philips’ Complaint omits that, in the

  10    UK action, Koninlijke Philips N.V. admitted …”); ¶34 (“Philips’ Complaint omits that, in the

  11    UK action, Koninlijke Philips N.V. accepted …”); see also id. ¶¶35-41 (same).

  12               In short, the pleading includes numerous paragraphs of allegations, but the allegations

  13    are not sufficient to support a plausible claim. See Ecojet, 2017 WL 3485780, at *5-6

  14    (dismissing defendant’s incorrect inventorship counterclaim as insufficient even though it

  15    included detailed pleadings (see counterclaims attached as Exhibit B to the Declaration filed

  16    herewith), including that the un-named inventor was responsible for the development of the

  17    subject matter disclosed in the patent and that the named inventor “did not conceive of, or

  18    otherwise invent, any subject matter disclosed and claimed as an invention”).

  19               Garmin’s statements related to the European proceedings (see Dkt. 34 ¶¶28-46, 50, 55-

  20    59) also cannot plausibly establish invalidity of the United States patents asserted in this case.

  21    The decisions applied European patent laws, and they interpreted and applied claims that are

  22    different from the claims asserted in this case. This is why the Court of Appeals for the Federal

  23    Circuit has for decades observed that “[w]e take notice of the fact that the theories and laws of

  24    patentability vary from country to country, as do examination practices.” Heidelberger

  25    Druckmaschinen AG v. Hantscho Commercial Prods., Inc., 21 F.3d 1068, 1073 n. 2 (Fed. Cir.

  26    1994) (reversing the trial court’s finding of invalidity for obviousness); Lindemann

  27    Maschinenfabrik, 730 F.2d at 1458 n.2 (Fed. Cir. 1984) (“the language and laws of other

  28    countries differ substantially from those in the United States”); Application of Dulberg, 472 F.2d

                                                          9                       PHILIPS MOTION TO DISMISS
                                                                                  CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 15 of 16 Page ID #:372




   1    1394, 1398 (Fed. Cir. 1973) (“The granting of a patent on an ‘invention’ in a foreign country

   2    has no relevance to the determination of whether the same ‘invention’ would be obvious within

   3    the ambit of §103 since it is notoriously well known that the standards of patentability vary from

   4    country to country”).

   5               In addition to finding invalidity assertions such as made by Garmin “specious” and

   6    “meritless” as noted in the Introduction above, many courts exclude evidence relating to foreign

   7    proceedings under Federal Rules of Evidence 401 and/or 403. See e.g., Waddington N. Am.,

   8    Inc. v. Sabert Corp., No. 09-4883(GEB), 2011 WL 3444150 at *3 (D.N.J. Aug. 5, 2011) (“The

   9    Court excluded evidence that foreign tribunals had found the patent invalid because they were

  10    irrelevant and substantially prejudicial”) (emphasis added); Pharmastem Therapeutics, Inc. v.

  11    Viacell, Inc., No. 02-148 GMS, 2003 WL 22244704, at *1 (D. Del. Sep. 30, 2003) (granting

  12    motion to exclude evidence of foreign decision because it “applies European, as opposed to

  13    United States, patent laws, and examines different claims than the ones at issue in this case”).

  14               And even putting aside the lack of relevance of the European proceedings, Garmin’s

  15    allegations do not even correctly state what happened. Garmin alleges that “claims of the EP

  16    1,076,806B1 were invalidated” in Europe, but the UK Judgment attached to Garmin’s

  17    Counterclaim actually found that “conditional amendment 2 was, in my judgment, inventive at

  18    the priority date and … Claim CA2 is infringed,” and Garmin should pay damages. See Dkt.

  19    23, Ex. A at ¶295. As to the other foreign proceeding, Garmin’s Counterclaim alleges that the

  20    claims there are “indistinguishable” from the “Quy claims” (see Dkt. 23 ¶55), but Garmin

  21    neglects to mention that the European Patent Office Board of Appeals explicitly declined to

  22    review whether claims directed to the monitoring of health while exercising were patentable.

  23    See Dkt. 23 Ex. B at §4.1. The ’377 Quy patent requires receiving data “at least partially while

  24    the subject is exercising” (see Dkt. 1, Ex. B, col. 13, lines 40-41), meaning they are plainly

  25    distinguishable from the claims under review in that foreign proceeding for at least this reason.

  26    And the asserted claims of the other asserted Quy patent (the ’958 patent) are directed to an

  27    inventions that are very different from the ’377 patent, and very different from the claims at

  28    issue in the European decision attached as Exhibit B to Garmin’s Answer. See id. Ex. D, col.

                                                       10                        PHILIPS MOTION TO DISMISS
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
       Case 2:19-cv-06301-AB-KS Document 29 Filed 09/18/19 Page 16 of 16 Page ID #:373




   1    15, lines 22-41.

   2               Garmin’s pleading boils down to the following: claims of other Philips patents were

   3    amended or canceled in other countries, ipso facto the claims asserted in this case are invalid

   4    under the United States Patent Laws. That is insufficient under Iqbal and Twombly, which

   5    obligate parties to make relevant and factually supported allegations that plausibly support the

   6    legal claim. The foreign proceedings relied upon by Garmin are materially different from the

   7    U.S. patent claims in this case, and the analyses conducted in those foreign proceedings do not

   8    resemble an invalidity analysis under United States law. Philips respectfully submits that it

   9    would be a waste of the Court’s time and the parties’ resources to allow Garmin to make those

  10    proceedings a sideshow in this case. If Garmin can show invalidity, it should have pled so under

  11    U.S. law so this Court can make such determination under U.S. law.

  12               In short, Garmin has not pled facts to support the invalidity of any U.S. patent claim under

  13    United States law. The European proceedings and related pleadings are irrelevant and

  14    insufficient.

  15    V.         CONCLUSION

  16               For the foregoing reasons, Philips respectfully requests that the Court dismiss

  17    Defendant’s Counterclaim. If the Court grants leave to amend, Philips respectfully requests that

  18    Garmin be ordered to include factual support sufficient to support the plausible claim that at

  19    least one claim of each patent-in-suit is invalid.

  20
                   DATED: September 18, 2019            FOLEY & LARDNER LLP
  21

  22                                                    /s/ Jean-Paul Ciardullo
                                                        Jean-Paul Ciardullo
  23                                                    Eley O. Thompson
  24                                                    Lucas I. Silva
                                                        Attorneys for Philips North America, LLC
  25

  26

  27

  28

                                                            11                        PHILIPS MOTION TO DISMISS
                                                                                      CASE NO. 2:19-cv-06301-AB-KS
4836-8801-4502.2
